Mr. Justice Gordon
delivered the opinion of the court, May 11th 1874.
If there be anything in this case from which a doubt as to the rectitude of the ruling of the court below might be raised, it would be from the admission of evidence under the defendant’s ninth exception and the answer to its fourth and fifth points. The offer was “ to show that at the time of the accident, one part of the business of the plaintiff was dealing in lands, buying and selling the same; that he had a quantity of land then on hand; and to show the value of the business at the time of the accident, and the profits arising therefrom.” The answer to the points was as follows: “ If the plaintiff at the time of the injury was engaged in a legitimate business, from which pecuniary profits had arisen and future profits might be reasonably expected, which business was interrupted or suspended in consequence of disabilities, physical or mental, inflicted by the negligence of the defendant, the loss of such anticipated profits is properly the subject of compensation in damages.”
Without overruling our own decisions, we cannot say that this admission and answer are wrong. This very point came up in the case of The Hanover Railroad Co. v. Coyle, 5 P. F. Smith 396, wherein it was held that the plaintiff, who was a peddler, might prove the annual amount of his sales and the profit he made thereon, as tending to show the amount he might have earned, had he been able to attend to his business. We apprehend that the profits arising from a legitimate land business are not less certain than those arising from the business of peddling, nor more difficult to estimate.
It is true that merely speculative profits are not to be considered, and against the consideration of such profits the court carefully guards the jury by saying, “ If, however, the business was uncertain and speculative, and not attended with any reasonable certainty of profits, then it would not have a pecuniary value to be estimated in this action.”
The damages in cases like this are to be arrived at by considering the reduction which the accident has wrought upon one’s earning powers, whether mental or physical, or both combined, and in order to do this properly, reference must always be had to the business in which such an one is engaged at the time of the accident. No better rule can be laid down than that adopted by Justice Sharswood, in the case of The Penna. Railroad Co. v. Butler, 7 P. F. Smith 335, in which he says: “ The proper measure of damages is the pecuniary loss suffered by the parties entitled to the sum to be recovered; and that loss is what the deceased would probably have earned by his intellectual or bodily labor in his business or profession during the residue of his lifetime, and which would have gone for the benefit of his children, *50taking into consideration his age, ability and disposition to labor, and his habits of living and expenditures.” This rule, though immediately applicable to cases brought for damages resulting from the loss of the life of a husband or parent, is nevertheless applicable, mutatis mutandis, not only to the case in hand, but to all similar cases.
Human business is as varied as human wants and human ideas Each one adopts that which suits him best, or from which he can derive the largest profits, and when, by another’s negligence, he is deprived of the power of properly conducting such business, the question of what damages he shall have, by way of compensation, is wholly for the jury. Judgment affirmed.